DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 4/28/2021.
2. 	Claims 1-7, 9-27, 29, 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-27, 29, 30
Claims 1-7, 9-27, 29, 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim Limitation
Grouping of Abstract Idea

Certain Methods of Organizing Human Activity
providing an exchange adapted for trading a financial instrument in real-time representing an interest in a plurality of gems, wherein the plurality of gems is selected from a predetermined range of weight classifications;
Certain Methods of Organizing Human Activity
creating a fungible standard for classifying the plurality of gems by combining gemological characteristics having an optical symmetry denoted by a hearts and arrow pattern not exceeding a certain pre-determined percentage of blatant light leakage, and objective analysis of optical characteristics of each gem within a predetermined criteria; 
Mental Process and/or Certain Methods of Organizing Human Activity
wherein the optical characteristics are within a range of predetermined criteria including each of said plurality of diamonds having a certain score on white 

processing the data within the computer in real-time: an equivalent monetary value in response to input of the gemological characteristics and the optical characteristics of each gem of the plurality of gems;
wherein the financial instrument is initially valued by receiving data regarding the equivalent monetary value of the plurality of gems;
Certain Methods of Organizing Human Activity
wherein the financial instrument is initially valued by receiving data regarding the equivalent monetary value of the plurality of gems,
Certain Methods of Organizing Human Activity
calculating the intraday pricing of the financial instrument using the following algorithm: NAV=Xo(Yo) X1(Y1)+FI-FE; and
Mental Process and/or Mathematical Concepts

Certain Methods of Organizing Human Activity


Based on Para [0008] – [0011] of the Specification, the current invention relates to gemological and objective analysis of the diamonds, particularly with respect to light and optical behavior, and produce a fungible standard for classifying diamonds that can be used to securitize or commoditize diamonds.  Another embodiment of the invention includes a method of trading a commoditized basket of diamonds.  Yet another embodiment of the invention is simply a basket of fungible commoditized diamonds.  Still another embodiment of the invention is an Exchange Traded Fund (“ETF”) comprised of a standardized basket of diamonds and a cash component.  Still another embodiment of the invention are future contracts, equity products, options and other derivative products based on standardized basket of diamonds created under the present invention.  Hence, all intrinsic evidence shows that the subject matter of the claimed invention is directed to Commercial or Legal Interactions which is one of the subcategories of the abstract idea grouping of Certain Methods of Organizing Human Activity.
Under the broadest reasonable interpretation, objective analysis of diamonds and creating a standard for classification of diamonds requires the application of human mind such as observation, evaluation, judgment, opinion and thus also falls under the grouping of Mental Process.

See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit this abstract idea to types of financial instruments and characteristics of gems, which are also abstract.  
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP §
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element recited in the claims is a computer.  Neither the Specification nor the Drawings disclose any configuration for the computer used in the claims.  Thus the computer has been recited at a very high level of generality such that the claimed steps amount to no more than mere instructions to apply the exception using a generic component.  Hence, the additional element does not impose any meaningful limits on the abstract idea.
A close look at the accompanying drawings fails to reveal any patent eligible technical improvements.  Figs. 1-6 describe or display a series of images of gems and 
The Specification does not explain what technical problem in the realm of trading and valuation of financial instruments representing gems the current invention intends to solve, and why the claims qualify as a technical solution to a technical problem.
The role of the computer in the claims is merely to calculate the intraday pricing of the financial instrument.  Calculating intraday pricing of a financial instrument is a simple mathematical calculation which can be done using pencil and paper.  The use of computer is merely incidental to the performance of the claimed steps and is entirely optional.  
The claims are neither directed to an improvement in computer functionality, nor provide a specific improvement in the way computers operate.  Rather, they embody an abstract idea that merely uses a computer as a tool to calculate prices of financial instruments representing a plurality of gems for trading purposes.  See Trading Technologies v. IBG (Fed. Cir. Apr 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, the claims do not amount to anything significantly more than an instruction to apply the abstract ideas of providing an exchange for trading financial instrument representing gems, creating a standard for classification of gems based on objective analysis of optical characteristics, determining an equivalent monetary value of a plurality of gems, calculating intraday pricing of the financial instrument, and trading shares using a generic computer.  Thus, the claimed limitations are not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  

For the above reasons, claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a computer to perform the steps of – providing an exchange for trading financial instrument representing gems, creating a standard for classification of gems based on objective analysis of optical characteristics, determining an equivalent monetary value of a plurality of gems, calculating intraday pricing of the financial instrument, and trading shares – amounts to no more than mere instructions to apply the exception using generic computers which is not sufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional element fails to transform the abstract idea of – determining an equivalent monetary value and trading of a financial instrument comprising a plurality of gems with gemological and optical characteristics – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-27, 29, 30
Claims 1-7, 9-27, 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 2006/0265310 A1) over Gilbertson (US 6,795,171 B1) in view of Weber et al. (US 7,305,362 B2).

Claim 1:
A computer-implemented method of commoditizing and trading financial instruments relating to one or more gems comprising: 
providing an exchange adapted for trading a financial instrument in real-time representing an interest in a plurality of gems, wherein the plurality of gems is selected from a predetermined range of weight classifications;
(See Cohen: Para [0016] (“realtime transparent commodity index and trading database”)

wherein the optical characteristics are within a range of predetermined criteria including each of said plurality of diamonds having a certain score on white light, color light, and scintillation using a GemEx Light Performance analysis or similar light performance analysis;
(See Gilbertson: Fig. 5, 6; Background of the Invention (“When diamonds are cut to traditional “ideal” cut angles and the facets are carefully aligned to facilitate “mirroring,” light leakage can be minimized and a greater percentage of light will be returned to the viewer, thereby giving the diamond a brighter appearance”))
processing the data within the computer in real-time:
an equivalent monetary value in response to input of the gemological characteristics and the optical characteristics of each gem of the plurality of gems;
wherein the financial instrument is initially valued by receiving data regarding the equivalent monetary value of the plurality of gems;
(See Cohen: Para
[0014] (“respective monetary value of the stone profiles in relation to the entire database”), 
[0032] (“Basic common characteristics of each stone include weight in carats, cut, color, clarity”), [0039] (“The common characteristics for the diamond database and each diamond record in the diamond database are set forth below in the Color Table, Certification Table, Shape or Cut Table, Clarity Table, Price Per Carat (ppc) Table, the Carat or Weight Table and the Make Table.”), 
The stones which fall in within this common set of common characteristics or stone profiles are statistically evaluated based upon a weighted average comparing each stone profile within the common set to the entire database”))
[0041] (“In other words, all round stones having these common set of characteristics in FIG. 3A, region 82, are counted as a quantity (frequency analysis) and the total dollar value of each of those diamond records is accumulated”), 
[0043] (“based upon the number of records in the diamond database and the total value of those records for stones fitting that stone profile, the impact of that stone profile on the overall market is 1.87%”))
…
settling or redeeming trades of shares of the financial instrument conducted on the exchange.
(See Cohen: Para 
[0031] (“trading database”), [0040] (“the last trade period value”), 
[0041] (“In other words, all round stones having these common set of characteristics in FIG. 3A, region 82, are counted as a quantity (frequency analysis) and the total dollar value of each of those diamond records is accumulated”), 
[0047] (“The fifteen segments were selected as being leading market indicators based upon the quantity of stones in the diamond database and the total value of those stones (economic or trading value analysis)”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Cohen as it relates to diamonds trading database to include the above noted disclosure of Gilbertson as it 

The combination of Cohen + Gilbertson does not specifically disclose:
calculating the intraday pricing of the financial instrument using the following algorithm: NAV=Xo(Yo) X1(Y1)+FI-FE; and
However, Weber discloses the above limitation (See Weber: Col 12 lines 45 - 50)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Cohen + Gilbertson to include the above noted disclosure of Weber as it relates to pricing financial instruments.  The motivation for combining the references would have been to hedge trading positions against diamond price variations.

Claims 10, 21 are substantially similar to claim 1 and hence rejected on similar grounds.

Claim 2: 
wherein the financial instrument is an equity share of the plurality of gems.
(See Weber: Col. 5 lines 35-55; Col. 15 lines 5-15)

Claims 11, 22 are substantially similar to claim 2 and hence rejected on similar grounds.

Claim 3: 
wherein the financial instrument is a futures contract.
(See Weber: Col. 5 lines 35-55; Col. 15 lines 5-15)

Claims 12, 23 are substantially similar to claim 3 and hence rejected on similar grounds.

Claim 4: 
wherein the financial instrument is an options contract.
(See Weber: Col. 5 lines 35-55; Col. 15 lines 5-15)

Claims 13, 24 are substantially similar to claim 4 and hence rejected on similar grounds.

Claim 5: 
wherein the financial instrument is a share of an exchange-traded fund comprising one or more plurality of gems and a cash component.
(See Weber: Col 4 lines 50-65; Col. 5 lines 10-20)

Claims 14, 25 are substantially similar to claim 5 and hence rejected on similar grounds.


wherein the gemological characteristics include predetermined characteristics selected from the following: color, clarity, shape, cut grade, general properties, finish polish, symmetry, fluorescence, surface characteristics and culet.
(See Cohen: Para [0039], [0041])

Claims 15, 26 are substantially similar to claim 6 and hence rejected on similar grounds.

Claim 7: 
wherein the optical symmetry is viewed through a hearts and arrow viewer, and having less than 20% blatant light leakage under Light Path Scope or Firescope inspection or other reflector technology inspection.
(See Gilbertson: (See Gilbertson: Fig. 5, 6; Background of the Invention)

Claims 16, 27 are substantially similar to claim 7 and hence rejected on similar grounds.

Claim 9: 
wherein the predetermined range of weight classifications is between about 0.5 to about 2.3 carats.
(See Cohen: Para [0039], [0041])



Claim 17: 
wherein the plurality of gems are selected from a predetermined range of weight classifications.
(See Cohen: Para [0039], [0041])

Claim 19: 
wherein the gems are diamonds.
(See Cohen: Para [0014])

Claims 20, 30 are substantially similar to claim 19 and hence rejected on similar grounds.

Request for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner has reviewed the claims and would like to know where, specifically, the mathematical equation presented in Claims 1 and 10 came from.  Specifically, Examiner requests that the Applicant provide references to textbook(s), publication(s), etc. where 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        



Response to Arguments
Applicant's arguments filed 8/28/2020 have been fully considered but they are not persuasive.
101
Applicant argues that the claim limitations do not recite an abstract idea, mental process or mathematical relationship.
Examiner disagrees.
Applicant is wrong on all three counts.  As noted above, the claimed limitations encompass all three categories of abstract ideas enumerated in the PEG 2019.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Enabling a trader to calculate intraday pricing of a financial instrument representing a plurality of gems, improves the trader but does not improve computers or technology.
Creating an equivalent monetary value may improve the business of commoditized gem trading, it does not achieve an improved technological result.  See Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea.”); See SAP Am., Inc. v. InvestPic (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
Courts have held that claims are impermissibly abstract if they are directed to an entrepreneurial objective rather than a technological one, such as methods for increasing revenue, minimizing economic risk, incentivizing consumer behavior or structuring commercial transactions.  The present claims are directed to the fundamental economic practice of valuing gems based on gemological and optical characteristics, trading financial instruments representing a plurality of gems, using pricing algorithms to price financial instruments trade, and settling or redeeming traded 
For the above reasons, claims are patent ineligible under § 101.
103
Applicant argues that there is no rational basis or foundation for a motivation to combine the cited references.
Examiner disagrees.
Cohen teaches creating a real time commodity composite index and database for trading diamonds whose value depends on stone profiles.  Gilbertson teaches judging a gemstone’s brightness and symmetry.  Gilbertson teaches that any faults in a gemstone’s cut may significantly impact symmetry or efficiency of light and detract from its total monetary value.  Thus, since the monetary value is determined by classifying gemological and optical characteristics of each gem, the combination of Cohen + Gilbertson is essential for accurate valuation of diamond trading index.
Weber teaches determining the market value of a trade unit of a financial instrument comprising a fund of securities including risk factors that affect the value of 
For the above reasons, Applicant’s assertions are unpersuasive.
Previously Addressed Arguments
Applicant argues that Cohen and Weber fail to disclose anything pertaining to using a computer with data storage and processing capabilities configured for determining an equivalent monetary value in response to input of the gemological characteristics and the optical characteristics of the of the plurality of gems wherein the financial instrument is initially valued by receiving data regarding the equivalent monetary value of the plurality of gems and calculating the intraday pricing of the financial instrument using the algorithm NAV=Xo(Yo) X1(Y1)+FI-FE.
Examiner respectfully disagrees.
Cohen discloses selling commodities in units where each unit is graded by common set of characteristics (Para [0031], [0032], and [0039]).  The buyer and seller can locate a particular stone, identify the seller, and identify all characteristics associated with that stone and the seller substantially simultaneously.  If a parcel of stones is being sold by a seller as a single unit, the characteristics of that parcel unit are indicated as a single diamond record (Para [0049]).  Each diamond driver or sub-index is calculated and displayed as a current index in points, the change in percentage with reference to the prior day's closing and the current asking price per carat ppc is calculated as the weighted average of the constituent diamond stone profiles (Para 
Cohen discloses: Para [0008], [0014] (“respective monetary value of the stone profiles in relation to the entire database”), [0041] (“In other words, all round stones having these common set of characteristics in FIG 3A, region 82, are counted as a quantity (frequency analysis) and the total dollar value of each of those diamond records is accumulated”), [0043] (“based upon the number of records in the diamond database and the total value of those records for stones fitting that stone profile, the impact of that stone profile on the overall market is 1.87%”), [0047] – [0051]).  Hence, based on the above noted disclosure, Cohen discloses determining an equivalent valued based on the gemological and optical characteristics of the plurality of gems. 
Weber discloses calculating the NAV of a portfolio including risk factors (See Weber: Cols. 11, 12, 13, 14).  
Hence, the claimed limitations are obvious over Cohen in view of Weber.  
For the above reasons, Applicant’s arguments are not persuasive.
RFE
With respect to Request For Information, Examiner finds Applicant’s reply to be incomplete.  Applicant response merely describes the equation in words but fails to establish its origin.  
Merely calling the formula as “proprietary algorithm” does not establish its provenance.  Applicant is requested to provide the source of the equation.  Specifically, Examiner requests that the Applicant provide references to textbook(s), publication(s), etc. where the equation of claims 1 and 10 can be found.  If the equations are derived Examiner would like to know where the existing equations can be found.  Applicant is requested to furnish this information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693